On Motion for Rehearing.
HYDE, C. J.
Defendant contends our ruling that its instruction No. 6 (submitting sole cause) is erroneous “places a greater burden upon a defendant in a humanitarian case than the law places upon a plaintiff in such an action. ’ ’ The separate concurring opinion herein objects to the use of the phrase “sole cause” in a defendant’s instruction as one that “would only create confusion,” and points out that it was not contained in the form of instruction approved in Borgstede v. Waldbauer, 337 Mo. 1205, 88 S. W. (2d) 373. Of course, if an instruction hypothesizes facts under which the humanitarian rule could not apply (because such facts would show as a matter of law that there could have been no humanitarian negligence if they were true) then the instruction would certainly be good without any required finding of sole cause. That would be true of the suggested instruction in the principal opinion herein and the “sole cause” phrase would not be necessary to make it a good instruction. Therefore, it would seem that by including a sole cause finding_ in such an instruction, the defendant would assume an additional unnecessary burden.
*362Defendant however overlooks the fact that any defendant’s instruction based on the theory that a plaintiff’s injuries were caused solely by his own negligence actually submits a converse situation from the plaintiff’s humanitarian submission. This is true because following such an instruction would amount to a finding that there was no humanitarian negligence on the part of the defendant. .The-plea that a plaintiff’s injuries were caused solely by his own negligence is not an affirmative defense but “merely a denial of plaintiff’s- cause of action.” (Smith v. Kansas City Public Service Co., 328 Mo. 979, 43 S. W. (2d) 548.) If “sole cause” is not an affirmative defense (and it is certainly not a confession and avoidance) then it must require a converse finding to the plaintiff’s theory of the case. Therefore, the defendant can either submit the exact converse of plaintiff’s humanitarian submission, or of any essential element thereof, or he can submit facts (shown by his evidence) which would disprove one or more of the basic facts of plaintiff’s humanitarian submission. (See Branson v. Abernathy Furniture Co., 344 Mo. 1171, 130 S. W. (2d) 562; Doherty v. St. Louis Butter Co., 339 Mo. 996, 98 S. W. (2d) 742.) If the defendant chooses to submit facts (shown by his evidence and different from plaintiff’s version) they must have the legal effect of showing that there could have been no humanitarian negligence on his part. Otherwise they could not disprove any basic fact of the humanitarian rule.' If a defendant’s instruction does that, and only that, there would be no question of plaintiff’s antecedent or contributory negligence before the jury, as appears in defendant’s instruction No. 6 herein.
The motion for rehearing is overruled.
All concur.